

EXHIBIT 10.22
 


 


 


 


 


 


 


 
Yardville National Bank
 
Employee Stock Ownership Plan
 
Effective January 1, 2007

E - 26

--------------------------------------------------------------------------------





Yardville National Bank
Employee Stock Ownership Plan
 
Table of Contents
 

 
Page
 
ARTICLE I
2
DEFINITIONS
2
“Account”
2
“ESOP Stock Account”
2
“ESOP Cash Account”
2
“Account Balance”
2
“Acquisition Loan”
2
“Administrator”
3
“Affiliated Company”
3
“Alternate Payee”
3
“Benefits Committee”
3
“Board of Directors”
3
“Break in Service”
4
“Code”
4
“Company”
4
“Compensation”
5
“Covered Employee”
5
“Credited Service”
5
“Direct Rollover”
6
“Distributee”
6
“Effective Date”
6
“Election Period”
6
“Eligible Employee”
6
“Eligible Retirement Plan”
7
“Eligible Rollover Distribution”
7
“Employee”
7
“Entry Date”
7
“ERISA”
7
“ESOP Stock”
8
“Financed Shares”
8
“Hour of Service”
8
“Leased Employee”
9
“Limitation Year”
9
“Loan Suspense Account”
9
“Normal Retirement Date”
9
“Participant”
9
“Participating Company”
9
“Plan”
9


E - 27

--------------------------------------------------------------------------------





“Plan Year”
9
“Qualified Domestic Relations Order”
9
“Qualified Participant”
10
“Required Beginning Date”
10
“Spouse”
10
“Total Disability”
10
“Trust”
10
“Trust Agreement”
10
“Trust Investment Committee”
10
“Trustee”
10
“Valuation Date”
 
10
 



ARTICLE II
 
PARTICIPATION
12
2.1
Participation
12
2.2
Participation Not Guarantee of Employment
13
2.3
Beneficiary Designation
13
2.4
Participation After Reemployment
13
2.5
Data
14
2.6
 
Credit for Military Service
 
14
 
ARTICLE III
 
PLAN CONTRIBUTIONS
15
3.1
Participating Company Contributions
15
3.2
Participant Contributions
15
3.3
Trust
15
3.4
 
Timing of Contributions
 
16
 
ARTICLE IV
 
ALLOCATION OF PARTICIPATING COMPANY
 
CONTRIBUTIONS AND FORFEITURES
17
4.1
Allocation
17
4.2
 
Maximum Allocation
 
17
 
ARTICLE V
 
PARTICIPANTS’ ACCOUNTS
19
5.1
Separate Accounting
19
5.2
Investment of Trust
19
5.3
Valuation
20
5.4
Adjustment of Accounts
20
5.5
Accounting for Allocations.
22
5.6
Restricted Assets
22
5.7
Participant Statements
22
5.8
Registration of Securities.
22
5.9
Voting Of Employer Stock
23


E - 28

--------------------------------------------------------------------------------





5.10
Tender or Exchange Offer
24
5.11
Acquisition Loans
24
5.12
Restrictions on Allocations
26
5.13
 
Dividends on ESOP Stock
 
27
 
ARTICLE VI
 
VESTING AND DISTRIBUTION OF ACCOUNT BALANCES
29
6.1
Retirement or Total Disability
29
6.2
Death
29
6.3
Termination of Employment other than as a Result of Death, Retirement or Total
Disability.
 
29
6.4
Forfeitures and Restoration of Forfeited Amounts upon Reemployment
30
6.5
Mode of Distribution
31
6.6
Pre-Retirement Diversification Rights
33
6.7
Timing of Benefit Distributions
34
6.8
Valuation for Distribution
37
6.9
 
Direct Rollover
 
38
 
6.10
 
Minimum Distribution Requirements On or After January 1, 2003
 
38
 
ARTICLE VII
 
DEATH BENEFITS
45
7.1
Beneficiary
45
7.2
 
Form of Payment
 
45
 
ARTICLE VIII
 
MANAGEMENT OF FUNDS
46
8.1
Designation of Trustee
46
8.2
Exclusive Benefit
46
8.3
No Interest in Trust
46
8.4
 
Trust Investment Committee
 
46
 
ARTICLE IX
 
ADMINISTRATION
47
9.1
Administrator
47
9.2
Benefits Committee
47
9.3
Ministerial Functions
47
9.4
Duties and Powers of Benefits Committee
47
9.5
Functioning of Benefits Committee
48
9.6
Disputes
48
9.7
Indemnification
49
9.8
 
Expenses
 
50
 
ARTICLE X
 
AMENDMENT AND TERMINATION
51
10.1
Power of Amendment and Termination
51


E - 29

--------------------------------------------------------------------------------





10.2
Merger
51
10.3
 
Change in Control.
 
52
 
ARTICLE XI
 
TOP-HEAVY PROVISIONS
53
11.1
General.
53
11.2
Definitions
53
11.3
Minimum Contribution for Non-Key Employees
56
11.4
Change in Vesting Schedule
58
11.5
Social Security
58
11.6
 
Adjustment to Maximum Allocation Limitation
 
58
 
11.7
 
Modification of Top-Heavy Rules
 
59
 
ARTICLE XII
 
RIGHTS OF ALTERNATE PAYEES
61
12.1
 General
61
12.2
 
 Death Benefits
 
61
 
ARTICLE XIII
 
GENERAL PROVISIONS
62
13.1
Source of Benefits
62
13.2
Alienation of Benefits
62
13.3
Facility of Payment
62
13.4
Interest and Dividends on Distributions
62
13.5
 
Applicable Law
 
62
 
Schedule A
 
Participating Companies
 
A-1
 
Schedule B
 
Trust Investment Committee Charter
B-1






E - 30

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS
Except where otherwise clearly indicated by context, the masculine pronoun shall
include the feminine and the singular shall include the plural, and vice versa.
Any term used in the Plan without an initial capital letter that is used in a
provision of the Code with which this Plan must comply to meet the requirements
of section 401(a) of the Code shall be interpreted as having the meaning used in
such provision of the Code, if necessary for the Plan to comply with such
provision.
“Account” means the entries maintained in the records of the Trustees which
represent the Participant’s interest in the Trust. The term “Account” shall
refer, as the context requires, to any or all of the following:
“ESOP Stock Account”— the Account to which is credited ESOP Stock allocated to a
Participant under the Plan attributable to Company contributions, as adjusted
for distributions, earnings, losses and expenses attributable thereto, to the
extent held in the form of ESOP Stock.
“ESOP Cash Account”— the Account to which are credited Company contributions
allocated to a Participant under the Plan, as adjusted for distributions,
earnings, losses and expenses attributable thereto, to the extent held in any
form other than ESOP Stock.
“Account Balance” means, for each Participant, the aggregate credit standing to
his Account.
“Acquisition Loan” means a loan or other extension of credit used by the Trustee
to finance the acquisition of ESOP Stock, as set forth in Section 5.11.
“Administrator” means the Company.

E - 31

--------------------------------------------------------------------------------



“Affiliated Company” means (a) any subsidiaries of the Company (or companies
under common control with the Company) which are members of the same controlled
group of corporations as the Company, as determined under section 414(b) of the
Code; (b) any member of an affiliated service group, as determined under section
414(m) of the Code, of which the Company is a member; and (c) any trades or
businesses under common control with the Company, as determined under section
414(c) of the Code. “50% Affiliated Company” means an Affiliated Company
described in (a) or (c) above, but applied as if the phrase “more than 50%” were
substituted for the phrase “at least 80%” each time it appears in section
1563(a) of the Code.
“Alternate Payee” means any Spouse, former Spouse, child or other dependent of a
Participant who is recognized by a domestic relations order (within the meaning
of section 414(p)(1)(B) of the Code) as having a right to receive all, or a
portion of, the benefits payable under the Plan with respect to such
Participant.
“Benefits Committee” means the person or persons appointed by the Board of
Directors to supervise the administration of the Plan pursuant to Article IX.
“Board of Directors” means the board of directors of the Company.
“Break in Service” means any Plan Year during which an Employee receives credit
for not more than 500 Hours of Service. Notwithstanding the foregoing, if an
Employee is absent from work by reason of pregnancy, childbirth, or adoption, or
for purposes of the care of such Employee’s child immediately after birth or
adoption, such Employee shall be credited, solely for purposes of this Section,
with the Hours of Service which otherwise would have been credited to such
individual for such absence or, if such hours cannot be determined, at the rate
of eight hours per normal workday, except that the total number of hours counted
as Hours of

E - 32

--------------------------------------------------------------------------------



service for this purpose will not exceed 501. The hours described in this
Section shall be treated as Hours of Service:
(a) only in the Plan Year in which the absence from work begins, if an Employee
would be prevented from incurring a Break in Service in such Plan Year solely
because the period of absence is treated as Hours of Service under this Section;
or
(b) in any other case, in the immediately following Plan Year.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” means Yardville National Bank, and its successors.
“Compensation”
(a) In General. Except as otherwise provided in this definition, the term
‘Compensation’ means an Employee’s base pay for each calendar year ending with
or within a Plan Year and which is includible in the Employee’s gross income for
federal income tax purposes. The term ‘Compensation’ shall include amounts
deferred or contributed under a salary reduction agreement with a Participating
Company and excludible from gross income for federal income tax purposes
pursuant to section 125 or 402(g) of the Code, and all compensation reductions
to which the Participant has consented for the purpose of providing “qualified
transportation fringe benefits” under section 132(f)(4) of the Code. Amounts
excludible from gross income for federal income tax purposes pursuant to section
125 of the Code include any amounts not available to an Employee in cash in lieu
of group health coverage because the Employee is unable to certify that he or
she has other health coverage. An amount will be treated as an amount deferred
or contributed under Code section 125 only if the Participating Company does not
request or collect information regarding the Employee’s other health coverage as
part of the enrollment process for the health plan. Except as otherwise provided

E - 33

--------------------------------------------------------------------------------



above with respect to amounts excludible from gross income under section 402(g)
of the Code, the term ‘Compensation’ shall not include contributions to this
Plan or any other contributions by or on behalf of the Employee to any other
plan of deferred compensation.
(b) Statutory Limit on Compensation. For Plan years beginning on and after
January 1, 2007, only the first $225,000 of a Participant’s Compensation, as
adjusted for cost-of-living increases in accordance with section 401(a)(17) of
the Code, will be considered for any purpose of the Plan.
“Covered Employee” means any Employee who is employed by a Participating Company
other than:
(a)  an Employee who is covered by a collective bargaining agreement, unless
such agreement specifically provides for participation hereunder;
(b) an individual who is an Employee solely by reason of being a Leased
Employee; or
(c) beginning January 31, 2007, an Employee who is employed by the Company with
a title which includes executive vice president, or any other title considered
to be senior to the title of executive vice president.
“Credited Service” means that portion of an Employee’s employment with the
Company and all Affiliated Companies which is used to calculate the Employee’s
vesting status hereunder. An Employee shall earn one year of Credited Service
for each Plan Year beginning on or after the Effective Date during which he is
credited with 1000 Hours of Service.
“Direct Rollover” means a payment by the Plan to an Eligible Retirement Plan
specified by the Distributee.

E - 34

--------------------------------------------------------------------------------



“Distributee” means a Participant or a Participant’s surviving spouse or
Alternate Payee.
“Effective Date” means January 1, 2007.
“Election Period” means, with respect to any Participant, the 90-day period
immediately following the end of (1) the Plan Year in which such Participant
becomes a Qualified Participant and (2) each of the five succeeding Plan Years.
“Eligible Employee” means an Employee who has become an Eligible Employee as set
forth in Article II, whether or not he is a Participant, and who has remained a
Covered Employee at all times thereafter.
“Eligible Retirement Plan” means:
(a) an individual retirement account described in section 408(a) of the Code;
(b) an individual retirement annuity described in section 408(b) of the Code;
(c) a qualified trust described in section 401(a) of the Code; and
(d) an annuity plan described in section 403(a) of the Code.
Paragraphs (c) and (d) shall not apply if the distributee of an Eligible
Rollover Distribution is the Participant’s surviving spouse.
Notwithstanding the foregoing, for distributions made after December 31, 2001,
an Eligible Retirement Plan shall also mean an annuity contract described in
section 403(b) of the Code and an eligible plan under section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such

E - 35

--------------------------------------------------------------------------------



plan from this Plan. The definition of Eligible Retirement Plan, including
paragraphs (c) and (d), shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in section 414(p) of the
Code.
“Eligible Rollover Distribution” means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code section 401(a)(9); and any
hardship distribution described in Code section 401(k)(2)(B)(i)(IV).
“Employee” means any individual employed by the Company or any Affiliated
Company, including officers, shareholders or directors who are employees. An
individual who is not otherwise employed by the Company or an Affiliated Company
shall be deemed to be an Employee of the Company if he is a Leased Employee with
respect to the Company or an Affiliated Company.
“Entry Date” means January 1st or July 1st.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ESOP Stock” means the common stock of Yardville National Bancorp, par value
$.01 per share, or such other security that meets the requirements of section
409(l) of the Code.

E - 36

--------------------------------------------------------------------------------



“Financed Shares” means shares of ESOP Stock acquired by the Trustee with the
proceeds of an Acquisition Loan.
“Hour of Service” means an hour for which:
(a) an Employee is directly or indirectly paid or entitled to payment by the
Company or an Affiliated Company for the performance of employment duties;
(b) an Employee is entitled, either by award or agreement, to back pay from the
Company or an Affiliated Company, irrespective of mitigation of damages;
(c) an Employee is directly or indirectly paid or entitled to payment by the
Company or an Affiliated Company on account of a period of time during which no
duties are performed due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty, or leave of absence.
There shall be excluded from the foregoing those periods during which payments
are made or due under a plan maintained solely for the purpose of complying with
applicable workers’ compensation, unemployment compensation, or disability
insurance laws. No more than 501 Hours of Service shall be credited under
Subsection (c) on account of any single continuous period during which no duties
are performed, except to the extent otherwise provided in this Plan. An Hour of
Service shall not be credited where an Employee is being reimbursed solely for
medical or medically-related expenses.
Hours of Service shall be credited in accordance with the rules set forth in
U.S. Department of Labor Reg. § 2530.200b-2(b) and (c).
“Leased Employee” means any person (other than an Employee of the recipient) who
pursuant to an agreement between the recipient and any other person (“leasing
organization”) has performed services for the recipient (or for the recipient
and related persons

E - 37

--------------------------------------------------------------------------------



determined in accordance with Code section 414(n)(6)) on a substantially full
time basis for a period of at least one year, and such services are performed by
such persons under the primary direction and control of the recipient.
“Limitation Year” means the Plan Year.
“Loan Suspense Account” means an account established to hold Financed Shares
pending repayment of the Acquisition Loan used to purchase such Financed Shares.
“Normal Retirement Date” means a Participant’s 65th birthday.
“Participant” means an individual for whom an Account is maintained under the
Plan.
“Participating Company” means the Company and each of the Affiliated Companies
listed on Schedule A that, with the consent of the Board of Directors, adopts
the Plan for the benefit of its Eligible Employees.
“Plan” means the Yardville National Bank Employee Stock Ownership Plan as set
forth in this plan document and the Trust Agreements, and, as it may be amended
from time to time.
“Plan Year” means the 12-consecutive-month period extending from January 1st and
ending December 31st.
“Qualified Domestic Relations Order” means a domestic relations order (within
the meaning of section 414(p)(1)(B) of the Code) which creates or recognizes the
existence of an Alternate Payee’s rights to, or assigns to an Alternate Payee
the right to receive all or a portion of the benefits payable with respect to a
Participant under the Plan, and is determined by the Benefits Committee to
satisfy the requirements of section 414(p) of the Code.

E - 38

--------------------------------------------------------------------------------



“Qualified Participant” means a Participant who has attained age 55 and who has
completed 10 years of participation in the Plan.
“Required Beginning Date” means the earlier of the dates determined under (a) or
(b) where:
(a) is the later of (1) the 60th day after the close of the Plan Year in which
the Participant reaches Normal Retirement Date, or (2) the 60th day after the
close of the Plan Year in which the Participant terminates employment with the
Company and all Affiliated Companies; and
(b) is April 1st of the calendar year following the later of (1) the calendar
year in which the Participant reaches age 70½, or (2) the calendar year in which
the Participant terminates employment with the Company and all Affiliated
Companies; provided, however, that clause (2) shall not apply with respect to a
Participant who is a 5-percent owner (as defined in section 416(i)(1)(B)(i) of
the Code) of the Company or any Affiliated Company.
“Spouse” means the person to whom a Participant is married as of the date of
reference.
“Total Disability” means a physical or mental condition of such severity and
probable prolonged duration as to entitle the Participant to disability
retirement benefits under the Federal Social Security Act.
“Trust” means the fund established for this Plan, administered under the Trust
Agreement and out of which benefits payable under this Plan will be paid.
“Trust Agreement” means any agreement and declaration of trust executed under
this Plan.

E - 39

--------------------------------------------------------------------------------



“Trust Investment Committee” means the person or persons appointed by the Board
of Directors to exercise the responsibilities assigned to such Committee under
the Plan and Trust Agreement. The operation of the Trust Investment Committee
shall be governed by the Charter attached as Schedule B and incorporated herein
by reference.
“Trustee” means the corporate trustee(s) and/or any group of one or more
individuals collectively appointed by the Board of Directors, to act as trustee,
pursuant to the terms of the Plan and Trust Agreement.
“Valuation Date” means the last day of each Plan Year and each interim date on
which the Trust Investment Committee determines that a valuation of the Trust
shall be made.

E - 40

--------------------------------------------------------------------------------



ARTICLE II
PARTICIPATION
 
2.1 Participation.
2.1.1 Each Covered Employee as of the Effective Date who has reached the first
anniversary of his employment with a Participating Company as of the Effective
Date shall become an Eligible Employee as of the Effective Date. Each other
Covered Employee shall become an Eligible Employee on the Entry Date next
following nearest the first anniversary of his commencement of employment with
the Company, provided he is a Covered Employee as of such Entry Date.
2.1.2 If an individual is not a Covered Employee as of the Entry Date or next
following the first anniversary of his commencement of employment with the
Company, he shall become an Eligible Employee as of the next following Entry
Date on which he is a Covered Employee.
2.1.3 Except as otherwise provided in this Section 2.1.3, an Eligible Employee
shall share in contributions and forfeitures under Section 4.1 for a Plan Year
only if he receives Compensation, is credited with 1,000 or more Hours of
Service for such Plan Year and is a Covered Employee on the last day of such
Plan Year. An Eligible Employee who is not a Covered Employee on the last day of
a Plan Year solely on account of layoff, leave of absence approved in writing in
advance by the Participating Company, military leave to the extent that his
right to rehire is protected by law, or transfer approved by the Company to any
Affiliated Company that is not a Participating Company shall share in
contributions and forfeitures under Section 4.1 for such Plan Year only if he
receives Compensation and is credited with 1,000 or more Hours of Service for
such Plan Year. Notwithstanding the foregoing, an Eligible Employee who is not a
Covered Employee on the last day of a Plan Year solely on account of death,
Total

E - 41

--------------------------------------------------------------------------------



Disability or termination of employment on or after Normal Retirement Date
during such Plan Year shall share in contributions and forfeitures under Section
4.1 without regard to whether he is credited with 1,000 or more Hours of Service
for such Plan Year.
2.2 Participation Not Guarantee of Employment. Participation in the Plan does
not constitute a guarantee or contract of employment and will not give any
Employee the right to be retained in the employ of the Company or an Affiliated
Company.
2.3 Beneficiary Designation. Upon becoming a Participant in the Plan, an
Employee may designate, in the manner specified by the Benefits Committee and in
accordance with Section 7.1, a beneficiary or beneficiaries to whom his Account
Balance shall be paid in the event of his death. A Participant may change his
beneficiary designation at any time by written notice to the Benefits Committee
in a form approved by the Benefits Committee.
2.4 Participation After Reemployment.
2.4.1 An individual who is a Participant, who terminates employment with the
Company and all Affiliated Companies and is subsequently reemployed by a
Participating Company as a Covered Employee shall again become an Eligible
Employee as of his reemployment date, provided that such individual is so
reemployed before incurring his fifth consecutive Break in Service.
2.4.2 An individual who is a Participant, who terminates employment with the
Company and all Affiliated Companies employment at a time when he has a
nonforfeitable interest in his Account Balance and who is subsequently
reemployed by a Participating Company as a Covered Employee shall again become
an Eligible Employee as of his reemployment date, whether or not such individual
is so reemployed before incurring his fifth consecutive Break in Service.

E - 42

--------------------------------------------------------------------------------



2.4.3 An individual who is a Participant, who terminates employment with the
Company and all Affiliated Companies at a time when he has no nonforfeitable
interest in his Account Balance under the Plan and who subsequently becomes an
Employee after incurring five consecutive Breaks in Service shall be treated as
a new Employee for purposes of determining his eligibility to participate and of
calculating Credited Service under the Plan.
2.5 Data. Each Employee shall furnish to the Benefits Committee such data as the
Benefits Committee may consider necessary for the determination of the
Employee’s rights and benefits under the Plan and shall otherwise cooperate
fully with the Benefits Committee in the administration of the Plan.
2.6 Credit for Military Service. Notwithstanding any provision of the Plan to
the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with section 414(u) of
the Code.

E - 43

--------------------------------------------------------------------------------



ARTICLE III
PLAN CONTRIBUTIONS
 
3.1 Participating Company Contributions. Subject to the conditions and
limitations of the Plan, for each Plan Year the Company (or such other
Participating Companies as the Board of Directors shall designate) shall
contribute to the Trust cash equal to, or ESOP Stock having an aggregate fair
market value equal to, such amount, if any, as the Board of Directors shall
determine by resolution; provided, however, that the contribution for any Plan
Year shall not exceed the lesser of the maximum amount deductible by the Company
for Federal income tax purposes, or the maximum amount which may be credited
that year in accordance with the contribution limitation provisions of Section
4.2. To the extent provided in an Acquisition Loan between the Company and the
Trust pursuant to which the Company lends to the Trust amounts attributable to
the proceeds of a loan between the Company and an unrelated third-party lender
and intended for the acquisition of ESOP Stock by the Trust, the Company’s
payment of principal and interest pursuant to such loan shall be treated as the
contribution of cash to the Trust pursuant to this Section 3.1, and the
repayment of such Acquisition Loan as described in Section 5.11.2.
3.2 Participant Contributions. No Participant shall be required or permitted to
make any contributions to the Plan.
3.3 Trust.
3.3.1 The contributions deposited in the Trust in accordance with this Article
shall constitute a fund held for the benefit of Participants and their eligible
beneficiaries under and in accordance with this Plan. No part of the principal
or income of the Trust shall be used for, or diverted to, any purpose other than
the exclusive benefit of such Participants and their eligible beneficiaries
(including necessary administrative costs); provided that in the case of

E - 44

--------------------------------------------------------------------------------



a contribution made (1) as a mistake of fact, (2) for which a tax deduction is
disallowed, in whole or in part, by the Internal Revenue Service, or (3) which
is conditioned upon the initial qualification of the Plan under section 401(a)
of the Code, if the Plan is the subject of an adverse determination with respect
to its initial qualification, the Participating Company that made such
contribution shall be entitled to its refund.
3.3.2 Any refund of contributions described in Section 3.3.1 must be made within
one year (1) after payment of a contribution made as a mistake of fact, (2)
after disallowance of the tax deduction, to the extent of such disallowance, or
(3) of the date on which the initial qualification of the Plan is denied by the
Internal Revenue Service, but only if the application for determination is made
by the time prescribed by law for filing the Company’s federal income tax return
for the taxable year in which the Plan is adopted or such later date as may be
permitted by applicable Treasury Regulation or other applicable administrative
pronouncements, as the case may be.
3.4 Timing of Contributions. Participating Company contributions for any Plan
Year under this Article shall be made no later than the last date on which
amounts so paid may be deducted for federal income tax purposes for the taxable
year of the employer in which the Plan Year ends. All contributions hereunder
are expressly conditioned upon their deductibility for federal income tax
purposes.

E - 45

--------------------------------------------------------------------------------



ARTICLE IV
ALLOCATION OF PARTICIPATING COMPANY
CONTRIBUTIONS AND FORFEITURES
 
4.1 Allocation. Each Participating Company contribution, plus any forfeitures
arising during the Plan Year and any amount held in suspense in accordance with
Section 4.2.2, shall be allocated as of the last day of the Plan Year for which
the contribution is made to the Account of each Eligible Employee who is
entitled to share in such contribution under Section 2.1.3 in the proportion
that his Compensation for that portion of the Plan Year during which he was an
Eligible Employee bears to such Compensation of all such Eligible Employees for
the Plan Year.
4.2Maximum Allocation.
4.2.1 Notwithstanding anything in this Article to the contrary, in no event
shall amounts allocated to a Participant’s Account under this Plan and any other
defined contribution plan maintained by the Company or a 50% Affiliated Company
exceed the limitations set forth in section 415 of the Code, which are hereby
incorporated by reference into the Plan.
4.2.2 If the amounts otherwise allocable to the Account of a Participant under
this Plan and any other defined contribution plan maintained by the Company or a
50% Affiliated Company would exceed the limitation set forth in section 415(c)
of the Code as a result of the reallocation of forfeitures, a reasonable error
in estimating the Participant’s compensation or such other circumstances as
permitted by law, the excess amount shall be held in a suspense account by the
Trustee until the following Plan Year (or any succeeding Plan Years), at which
time such amount shall be allocated in the manner described in Section 4.1
before any contributions by the Company may be made for such Plan Year. Amounts
held in the suspense account shall share in investment gains and losses of the
Trust.

E - 46

--------------------------------------------------------------------------------





4.2.3 Notwithstanding anything in this Plan to the contrary, the maximum
allocation provisions of this Section shall be construed in accordance with the
requirements of section 415 of the Code and the regulations promulgated
thereunder.

E - 47

--------------------------------------------------------------------------------



ARTICLE V
PARTICIPANTS’ ACCOUNTS
 
5.1 Separate Accounting. Separate Accounts shall be maintained for each
Participant. These Accounts shall represent the Participant’s individual
interest in the Trust.
5.2 Investment of Trust. Except as otherwise provided in Sections 6.6 and 5.4.4,
the assets of the Trust shall be primarily invested in ESOP Stock. The Trustee
shall invest contributions that are not applied to the payment of principal and
interest on any Acquisition Loan in ESOP Stock, except that subject to the
direction of the Trust Investment Committee, the Trustee shall be authorized to
invest a portion of such contributions received in other securities as a reserve
for the payment of administrative expenses and cash distributions. The Trustee
shall be specifically authorized to invest in interest-bearing deposit accounts
or certificates of deposit of any affiliate of the Trustee. The Trustee shall
also be authorized to invest contributions not applied to the payment of
principal and interest on any Acquisition Loan and income received on Plan
assets in other securities pending investment in ESOP Stock or pending
distribution to Participants. The Trustee shall be authorized to invest cash
amounts held in Participants’ ESOP Cash Account, representing dividends
previously paid with respect to shares of ESOP Stock allocated to Participants’
ESOP Stock Account, in ESOP Stock, which such ESOP Stock shall thereafter be
held in the ESOP Stock Account of each such Participant. In accordance with the
directions of the Trust Investment Committee, shares of ESOP Stock may be
purchased from any Company shareholder or from the Company or an Affiliated
Company. All purchases of ESOP Stock by the Trustee shall be made only as
directed by the Trust Investment Committee. The Trust Investment Committee may
direct the Trustee to sell shares of ESOP Stock to any person (including the
Company or an Affiliated Company). Except as otherwise provided in Section

E - 48

--------------------------------------------------------------------------------



6.6, the Trust Investment Committee may direct the Trustee to hold up to 100% of
assets allocated to Participants’ Accounts in ESOP Stock.
5.3 Valuation. The value of the Trust shall be computed by the Trustee as of the
close of business of each Valuation Date on the basis of the fair market value
of the assets of the Trust. All valuations of ESOP Stock shall be made in
accordance with section 401(a)(28)(C) of the Code, section 3(18) of ERISA, and
applicable regulations issued under such sections.
5.4 Adjustment of Accounts. As of each Valuation Date, the following adjustments
shall be made to each Participant’s Account, in the order described below.
5.4.1 The Account of each Participant shall be charged with all distributions
and payments made to him, or on his behalf, since the last preceding Valuation
Date that have not been charged previously, including payments by the Trustee in
accordance with Section 5.13 of cash dividends paid with respect to shares of
ESOP Stock allocated to the Participant’s ESOP Stock Accounts.
5.4.2 Any appreciation, depreciation, gains or losses experienced by the Trust
shall be allocated among and correspondingly credited to or charged against each
Participant’s ESOP Stock Accounts and ESOP Cash Accounts, respectively, in
proportion to the balance in each of such Accounts as of such Valuation Date,
after the application of Section 5.4.1.
5.4.3 Any cash dividends paid by the Company with respect to Shares of ESOP
Stock allocated to a Participant’s ESOP Stock Account which are not applied to
the repayment of any Acquisition Loan shall be credited to the ESOP Cash Account
of such Participant.

E - 49

--------------------------------------------------------------------------------



5.4.4 If dividends paid on shares of ESOP Stock that have not been allocated to
Participants’ ESOP Stock Accounts are applied to the repayment of any
Acquisition Loan, then shares will be released from the Loan Suspense Account as
described in Section 5.11.3 and allocated to each Eligible Employee’s ESOP Stock
Account as a Company contribution in accordance with Section 4.1.
5.4.5 If dividends paid on shares of ESOP Stock that have been allocated to
Participants’ ESOP Stock Accounts (regardless of whether such shares were
acquired with the proceeds of an Acquisition Loan) are applied to the repayment
of any Acquisition Loan, the shares thereby released from the Loan Suspense
Account shall be allocated directly to the ESOP Stock Account of each
Participant for whose benefit the dividends would otherwise have been allocated.
If the fair market value of the shares so allocated to each Participant’s
Account is less than the amount of the dividend that would otherwise have been
allocated to such Account, then contributions and/or forfeitures will be
allocated to such Participant’s Account until the total allocation made pursuant
to this Section 5.4.5 is equal to the amount of the dividend that would
otherwise have been allocated to such Account. Any allocation of ESOP Stock made
under this Section 5.4.5 shall be made for the Plan Year in which the dividend
would otherwise have been allocated.
5.4.6 Contributions and forfeitures shall be allocated to each Eligible
Employee’s Account in accordance with Section 4.1; provided, however, that to
the extent that such contributions or forfeitures are applied to the repayment
of any Acquisition Loan, then shares will be released from the Loan Suspense
Account as described in Section 5.11.3 and allocated to each Eligible Employee’s
ESOP Stock Account as a Company contribution in accordance with Section 4.1.

E - 50

--------------------------------------------------------------------------------



5.4.7 Each Participant’s ESOP Stock Account shall be credited with the shares of
ESOP Stock, if any, that have been purchased with amounts from his corresponding
ESOP Cash Account since the last preceding Valuation Date, and such ESOP Cash
Account shall be charged with the amount of cash, or the value of such other
Plan assets, if any, used to purchase such shares of ESOP Stock.
5.5 Accounting for Allocations. The Benefits Committee shall establish or
provide for the establishment of accounting procedures for the purpose of making
the allocations, valuations and adjustments to Participants’ Accounts. From time
to time, such procedures may be modified for the purpose of achieving equitable
and nondiscriminatory allocations among the Accounts of Participants in
accordance with the general concepts of the Plan and the provisions of this
Article.
5.6 Restricted Assets. Financed Shares which are pledged as collateral for an
Acquisition Loan as provided in Section 5.11 shall not be considered part of the
Trust for purposes of determining the Trust’s income and appreciation or
depreciation for a valuation period. Such Financed Shares shall be considered
part of the Trust for such purposes only after they are released from the Loan
Suspense Account and allocated to Accounts under Section 5.11.
5.7 Participant Statements. Each Participant will be entitled to an annual
statement showing the additions to and subtractions from his or her account
since the last Valuation Date and the fair market value of his Account as of the
current Valuation Date.
5.8 Registration of Securities. If the Trustee invests any part of the Trust,
pursuant to the directions of the Trust Investment Committee, in ESOP Stock and
the Trust Investment Committee thereafter directs the Trustee to dispose of such
investment, or any part thereof, under circumstances which, in the opinion of
counsel for the Trustee, require registration

E - 51

--------------------------------------------------------------------------------



of the securities under the Securities Act of 1933 or the registration or
qualification of the securities under the Blue Sky laws or other laws of any
state of states, the Company will take any and all such action as may be
necessary or appropriate to effect such registration or qualification.
5.9 Voting Of Employer Stock. The Trustee will vote shares of ESOP Stock in
accordance with this Section 5.9.
5.9.1 If the Company has a registration-type class of securities (as described
in section 409(e)(4) of the Code), each Participant (or beneficiary of a
deceased Participant) to whose account shares of ESOP Stock have been allocated
will, as a named fiduciary (within the meaning of section 403(a)(2) of ERISA),
have the right to direct the Trustee as to the voting of such ESOP Stock.
5.9.2 If the Company does not have a registration-type class of securities (as
described in section 409(e)(4) of the Code), the following voting procedure will
apply:
5.9.2.1 Each Participant (or beneficiary of a deceased Participant) to whose
account shares of ESOP Stock have been allocated will, as a named fiduciary
(within the meaning of section 403(a)(2) of ERISA), have the right to direct the
Trustee as to the voting of such ESOP Stock with respect to any of the following
corporate matters involving the Company or any Affiliated Company: (i) mergers
or consolidations; (ii) recapitalizations; (iii) reclassifications; (iv)
liquidations; (v) dissolutions; (vi) sales of substantially all assets of a
trade or business; or (vii) such similar transactions as may be prescribed in
Treasury Regulations.
5.9.2.2 The Trust Investment Committee will, as a named fiduciary (within the
meaning of section 403(a)(2) of ERISA), direct the Trustee as to the voting of
all shares of ESOP Stock with respect to corporate matters not described in
Section 5.9.2.1.

E - 52

--------------------------------------------------------------------------------



5.9.3  Shares of ESOP Stock that have not been allocated and shares of ESOP
Stock that have been allocated but for which no direction is received pursuant
to Sections 5.9.1 or 5.9.2.1 will be voted by the Trustee in identical
proportion to the votes of shares of ESOP Stock for which direction has been
received pursuant to Sections 5.9.1 or 5.9.2.1
5.9.4 The Company shall furnish such proxy materials to the Trustee as are
necessary to effectuate the voting procedures described in this Section.
5.10 Tender or Exchange Offer. ESOP Stock that becomes the subject of a tender
or exchange offer will be tendered or exchanged by the Trustee in accordance
with this Section 5.10.
5.10.1Each Participant (or beneficiary of a deceased Participant) to whose
account shares of ESOP Stock have been allocated will, as a named fiduciary
(within the meaning of section 403(a)(2) of ERISA), have the right to direct the
Trustee as to the tender or exchange of such ESOP Stock.
5.10.2Shares of ESOP Stock that have not been allocated and shares of ESOP Stock
that have been allocated but for which no direction has been received pursuant
to Sections 5.10.1 will be tendered or exchanged by the Trustee in identical
proportion to the shares of ESOP Stock for which direction has been received
pursuant to Sections 5.10.1.
5.11 Acquisition Loans. The Trust Investment Committee may, from time to time,
direct the Trustee to incur one or more Acquisition Loans to finance the
acquisition of ESOP Stock for the Trust or to repay a prior Acquisition Loan,
subject to the following provisions.
5.11.1 An Acquisition Loan shall be for a specific term, shall bear a reasonable
rate of interest, and shall not be payable on demand. An Acquisition Loan may be

E - 53

--------------------------------------------------------------------------------



secured by pledge of Financed Shares acquired with the proceeds of such
Acquisition Loan, or with the proceeds of a prior Acquisition Loan which is
being refinanced and repaid with the proceeds of such current Acquisition Loan.
No other assets of the Plan or Trust may be pledged as collateral for an
Acquisition Loan, and no lender shall have recourse against any other Plan or
Trust assets. If the lender is a party in interest under ERISA, the Acquisition
Loan must provide for a transfer of Trust assets upon default only upon and to
the extent of the failure of the Trust to meet the payment schedule of the
Acquisition Loan.
5.11.2 Payments of principal and/or interest on any Acquisition Loan shall be
made by the Trustee only from Company contributions paid in cash to enable the
Trustee to repay such loan or from earnings attributable to such contributions.
In addition, the Trust Investment Committee may direct the Trustee to apply any
cash dividends received by the Trustee on shares of ESOP Stock (whether or not
allocated to Participants’ Accounts) to pay principal and interest on an
Acquisition Loan; provided, however, that dividends paid on such shares may be
used to repay only an Acquisition Loan the proceeds of which were used to
acquire such shares for the Trust. In the event that the Trustee is unable to
make payments of principal and/or interest on an Acquisition Loan when due, the
Trust Investment Committee may direct the Trustee to sell any Financed Shares
that have not been allocated to Participants’ Accounts or to obtain an
Acquisition Loan in an amount sufficient to make such payments.
5.11.3 Any pledge of Financed Shares must provide for the release of shares so
pledged as payments are made on the Acquisition Loan by the Trustee. Financed
Shares shall initially be credited to the Loan Suspense Account and shall be
transferred for allocation to Participants’ ESOP Stock Accounts as payments are
made on the Acquisition Loan by the Trustee. The number of shares so released
shall bear the same relationship to the number
 

E - 54

--------------------------------------------------------------------------------



of Financed Shares held immediately before release for any Plan Year as the
amount of principal and interest paid for such year bears to the total amount of
principal and interest to be paid for such year and all following years.
 
5.12Restrictions on Allocations.
5.12.1 Notwithstanding any other provision in this Plan, if shares of ESOP Stock
are sold to the Plan by a Company shareholder in a transaction for which such
shareholder elects nonrecognition treatment pursuant to section 1042 of the
Code, no assets attributable to such Stock may be allocated, during the
nonallocation period, to the Account of any of the following:
5.12.1.1the selling shareholder;
5.12.1.2any person who is related to that shareholder (within the meaning of
section 267(b) of the Code), but excluding lineal descendants of such
shareholder as long as no more than five percent of the aggregate amount of all
ESOP Stock sold by such shareholder in a transaction to which Code section 1042
applies is allocated to such lineal descendants; or
5.12.1.3any other person who owns (after application of section 318(a) of the
Code), more than 25 percent in value of outstanding securities of the Company at
any time during the 1-year period ending on the date of sale of such ESOP Stock.
Further, no allocation of contributions may be made to the Accounts of persons
described in Sections 5.12.1.1 through 5.12.1.3 unless additional allocations
are made to other Participants, in accordance with the provisions of sections
401(a) and 410 of the Code. The nonallocation period is the period beginning on
the date of sale and ending 10 years thereafter, or

E - 55

--------------------------------------------------------------------------------



if later, on the date of the allocation attributable to the final payment on the
Acquisition Loan incurred with respect to the sale.
5.12.2  In the event that the Company shall become an S Corporation, as defined
in section 1361 of the Code, then, notwithstanding any other provision in the
Plan and pursuant to section 409(p) of the Code, no portion of the assets of the
Plan attributable to (or allocable in lieu of) employer securities, as defined
in section 409(l) of the Code, may, during a nonallocation year, accrue under
the ESOP, or be allocated directly or indirectly under any plan of the Company
(including the ESOP) meeting the requirements of section 401(a) for the benefit
of any disqualified person.
5.12.2.1 For purposes of this Section 5.12.2, “nonallocation year” means any
Plan Year of the Plan if, at any time during such Plan Year, the ESOP holds ESOP
stock in an S Corporation and disqualified persons own at least 50 percent of
the outstanding shares of stock in the Company. For purposes of this Section
5.12.2.1, the rules of section 409(p)(3)(B) of the Code shall apply in
determining ownership.
5.12.2.2. For purposes on this Section 5.12.2, the term “disqualified person”
has the meaning described in Treasury Regulation 1.409(p)-1T(d) or any successor
provision.
5.13 Dividends on ESOP Stock. Any cash dividends paid with respect to shares of
ESOP Stock allocated to Participants’ ESOP Stock Accounts which are not applied
to the repayment of any Acquisition Loan may, as determined by the Company, be
(1) paid by the Company directly in cash to the Participants for whose benefit
such ESOP Stock is held under the Plan, (2) paid to the Trustee and distributed
by the Trustee to the Participant no later than 90

E - 56

--------------------------------------------------------------------------------



days after the end of the Plan Year in which paid to the Trustee or (3) paid to
the Trustee and invested in accordance with Section 5.2.

E - 57

--------------------------------------------------------------------------------



ARTICLE VI
VESTING AND DISTRIBUTION OF ACCOUNT BALANCES
6.1 Retirement or Total Disability. Any Participant whose employment with the
Company and all Affiliated Companies terminates (1) on or after his Normal
Retirement Date or (2) at any time because of Total Disability shall be deemed
to have retired under the Plan and shall be entitled to receive his entire
Account Balance as provided in Sections 6.5 and 6.7.
6.2 Death. If a Participant’s employment with the Company and all Affiliated
Companies terminates as a result of his death, his beneficiary shall be entitled
to receive his entire Account Balance as provided in Sections 6.5 and 6.7. If
distributions have begun before the date of the Participant’s death,
distributions shall continue to be made to the Participant’s beneficiary on the
same basis as in effect before the Participant’s death.
6.3 Termination of Employment other than as a Result of Death, Retirement or
Total Disability. Any Participant whose employment with the Company and all
Affiliated Companies terminates for any reason other than under Sections 6.1 and
6.2 shall be entitled to receive his nonforfeitable interest in his Account
Balance as provided in Section 6.5. Except as otherwise provided in Section
11.4, a Participant shall vest in his Account Balance in accordance with the
following schedule:
Years of Credited Service
Nonforfeitable Percentage
after January 1, 1999
of Account Balance
 
less than 1
0
   
1
20
   
2
40
   
3
60
   
4
80
   
5 or more
100
 


E - 58

--------------------------------------------------------------------------------



6.4 Forfeitures and Restoration of Forfeited Amounts upon Reemployment.
6.4.1 If a Participant who has terminated employment does not thereafter
complete an Hour of Service before the end of the Plan Year in which occurs the
earlier of:
6.4.1.1 the date on which he receives a distribution of the nonforfeitable
portion of his Account; or
6.4.1.2 the date on which he incurs his fifth consecutive Break in Service,
his Account shall be closed, and any forfeitable portion of his Account shall be
forfeited. For purposes of this Section 6.4.1, a Participant who has a
termination of employment at a time when his nonforfeitable interest in the Plan
is zero shall be deemed to have received a distribution of his entire Account on
the date of such termination of employment. Notwithstanding anything in the Plan
to the contrary, any forfeiture of a portion of a Participant’s account shall be
made in accordance with Treasury Regulation 54.4975-11(d)(4) or any successor
provision.
6.4.2 If a Participant who has received (or who was deemed to have received) a
distribution described in Section 6.4.1.1, whereby any part of his Account has
been forfeited, becomes an Employee again prior to incurring five consecutive
Breaks in Service, the amount so forfeited shall be restored to his new Account.
Unallocated contributions or forfeitures will be used to fund the restoration of
Accounts pursuant to this Section 6.4.2; provided, however, that if such
unallocated contributions and forfeitures are insufficient for this purpose,
additional Participating Company contributions will be made to fund such
restorations. If forfeitures for a Plan Year exceed the amount necessary for the
restoration of accounts pursuant to this Section 6.4.2, such excess shall be
allocated as an additional Participating Company contribution in accordance with
Section 4.1.

E - 59

--------------------------------------------------------------------------------



6.5 Mode of Distribution.
6.5.1 Except as otherwise provided in this Article VI, the nonforfeitable
portion of a Participant’s Account, valued in accordance with Section 6.8, shall
be paid to him or applied for his benefit in substantially equal periodic
installments over a period of five years, plus one additional year (but not more
than five additional years) for each $180,000 (or such higher amount as may be
applicable under section 409(o) of the Code), or portion thereof by which such
Account Balance exceeds $915,000 (or such higher amount as may be applicable
under section 409(o) of the Code). The undistributed portion of the Employee’s
Account shall continue to be invested as provided in the Plan.
6.5.2  Notwithstanding Section 6.5.1, effective for all distributions made on or
after January 31, 2007, a Participant, or his or her Beneficiary, may elect to
receive the nonforfeitable portion of such Participant’s Account, valued in
accordance with Section 6.8, in the form of a single sum payment, provided that
such election is made (i) in accordance with procedures established from time to
time by the Plan Administrator and (ii) not later that the date that
distributions to the Participant, or his or her Beneficiary, are required to
begin in accordance with Section 6.7.
6.5.3  Notwithstanding Section 6.5.1 or Section 6.5.2, if a Participant’s
nonforfeitable interest in his Account Balance is $1,000 or less ($5,000 for
distributions made prior to March 28, 2005), his Account shall be distributed in
a single sum payment. Notwithstanding the foregoing, for distributions made
after December 31, 2002, the value of a Participant’s nonforfeitable interest in
his Account Balance shall be determined without regard to that portion of the
Account Balance that is attributable to rollover contributions (and earnings

E - 60

--------------------------------------------------------------------------------



allocable thereto) within the meaning of sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(16) of the Code.
6.5.4  The distribution of a Participant’s nonforfeitable interest in his ESOP
Cash Account shall be made in cash. The distribution of a Participant’s
nonforfeitable interest in his ESOP Stock Account shall be made in whole shares
of ESOP Stock and in cash equal to the value of any fractional share.
Notwithstanding the foregoing, if shares of ESOP Stock are not traded on an
established market, a Participant (or beneficiary, if applicable) shall have the
right to receive a cash distribution in lieu of shares of ESOP Stock.
6.5.5  If the distribution is made in shares of ESOP Stock and such shares are
not traded on an established market, the former Participant (or his beneficiary,
if applicable) will have the right to sell such shares to the Company at a price
equal to their fair market value as of the last Valuation Date preceding the
exercise of such right, as determined by an independent appraiser in accordance
with section 401(a)(28) of the Code. Such right, known as a “put option,” may be
exercised at any time during the two option periods described below. The first
put option period shall be a period of 60 days commencing on the date the ESOP
Stock is distributed to the Participant or beneficiary. If the put option is not
exercised within that period, it will temporarily lapse. Upon the close of the
Plan Year in which such temporary lapse of the put option occurs, the Trustee
shall establish the value of the ESOP Stock, as determined by an independent
appraiser, and shall notify each Participant (or beneficiary) who did not
exercise the put option during the first option period of the revised value of
the ESOP Stock. The second period during which the put option may be exercised
shall commence on the date such notice of revaluation is given and shall
permanently terminate 60 days thereafter.

E - 61

--------------------------------------------------------------------------------



6.5.6  Financed Shares distributed to a Participant (or his beneficiary) shall
be subject to a right of first refusal as provided in this Section 6.5.6, if
such Financed Shares are not publicly traded at the time the right of first
refusal may be exercised. Financed Shares distributed to a Participant (or his
beneficiary) shall not be transferable to any person other than the Plan or the
Company unless (i) the Participant or beneficiary receives a good faith written
offer for the purchase of such Financed Shares from a person other than the Plan
or the Company; (ii) the Participant or beneficiary provides written notice to
the Trust Investment Committee of the receipt of such offer in a form reasonably
acceptable to the Trust Investment Committee; (iii) such written notice includes
a copy of such offer and a description of the terms and conditions of such
offer; and (iv) the Plan fails to purchase such Financed Shares before the close
of the 14th day following the Trust Investment Committee’s receipt of such
written notice. In exercising its right of first refusal under this
Section 6.5.6, the Plan may not purchase Financed Shares for an amount less than
the greater of (A) the purchase price and other terms offered by the offeror for
such Financed Shares or (B) the value of such Financed Shares as determined
pursuant to Treasury Regulation § 54.4975-11(d)(5). The Trust Investment
Committee shall immediately notify the Board of Directors of its receipt of a
written notice from a Participant or beneficiary of any offer to purchase
Financed Shares that are subject to the right of first refusal hereunder, and of
its intentions regarding the exercise of such right of first refusal. If the
Trust Investment Committee notifies the Board of Directors on behalf of the Plan
that the Plan shall decline to exercise such right, the Company shall have the
right to exercise such right to the same extent as the Plan, provided that such
right must be exercised before the close of the 14th day following the Trust
Investment Committee’s receipt of the Participant’s or beneficiary’s

E - 62

--------------------------------------------------------------------------------



notice of such offer. Such notice shall be deemed received on the date actually
received by the Trust Investment Committee.
6.6 Pre-Retirement Diversification Rights. The Benefits Committee shall
establish a procedure pursuant to which, during an Election Period, each
Qualified Participant may direct the Trustee as to the investment of the value
(determined as of the immediately preceding Valuation Date) of at least 25% of
the number of shares of ESOP Stock credited to his Account. The amount with
respect to which a Qualified Participant may direct the investment during any
Election Period subsequent to the Qualified Participant’s initial Election
Period shall be determined by multiplying the number of shares of ESOP Stock
credited to his Account by 25% (or, with respect to a Participant’s final
election, 50%), reduced by the aggregate number of shares subject to any prior
elections by such Qualified Participant pursuant to this Section. The procedure
established by the Benefits Committee may provide that the Qualified Participant
may direct the investment of the amount determined pursuant to this Section by
instructing the Trustee to:
6.6.1 distribute such amount to him within ninety (90) days after the Election
Period;
6.6.2 if the Benefits Committee selects three or more investment options other
than ESOP Stock for purposes of this Section, to invest such amount, within
ninety (90) days after the Election Period, in one or more of such investment
options; or
6.6.3 if the Company maintains another qualified defined contribution plan that
permits participant direction of investments, to transfer such amount, within
ninety (90) days after the Election Period, to such other plan.

E - 63

--------------------------------------------------------------------------------



The procedure established by the Benefits Committee, and the effectuation of a
Qualified Participant’s elections made pursuant to such procedure, shall comply
with section 401(a)(28) of the Code.
6.7 Timing of Benefit Distributions.
6.7.1 Special Distribution Rules. The following special distribution rules shall
supersede the general distribution rules of Sections 6.7.2 through 6.7.3:
6.7.1.1 Required Beginning Date. Notwithstanding any other provision of the
Plan, benefits to a Participant (or to a Participant’s beneficiary following the
Participant’s death before benefits have begun to be paid), shall begin to be
paid not later than the Required Beginning Date.
6.7.1.2 Small Dollar Cash-Outs. If the value of the nonforfeitable Account
Balance of a Participant who separates from service to the Company and all
Affiliated Companies is $1,000 or less ($5,000 for distributions made prior to
March 28, 2005), his Account Balance shall be distributed in a single sum as
soon as administratively practicable following the Participant’s separation from
service.
6.7.1.3 Financed Shares. Except for distributions subject to Sections 6.7.1.1
and 6.7.1.2 and notwithstanding any other Plan provision, to the extent a
Participant’s Account Balance holds Financed Shares, distributions shall not
begin before the Acquisition Loan with respect to such Financed Shares has been
repaid in full.
6.7.1.4 Required Consent to Distribution. Except for distributions (i) subject
to Section 6.7.1.2, (ii) payable following a Participant’s death or (iii)
payable following a Participant’s Normal Retirement Date, no distribution will
be made without the Participant’s consent. Moreover, for such consent to be
valid, it must be given not more than 90

E - 64

--------------------------------------------------------------------------------



days before the date as of which distributions begin. If a Participant does not
consent to a distribution of his nonforfeitable interest in his Account Balance
at the time that it first becomes distributable, such nonforfeitable interest
shall continue to be held in the Plan until the earlier of: (i) the close of the
Plan Year in which the Participant reaches Normal Retirement Date or dies, or
(ii) as soon as practicable following such time as the Participant submits a
written request for such distribution to the Benefits Committee.
6.7.2Normal Retirement, Total Disability or Death.
6.7.2.1 Normal Retirement or Total Disability. Except as otherwise provided in
Section 6.7.1, distributions with respect to a Participant who separates from
service to the Company and all Affiliated Companies on or after his Normal
Retirement Date or on account of a Total Disability shall begin as soon as
administratively practicable following such separation from service, but not
later than the close of the Plan Year following the Plan Year during which such
separation from service occurs.
6.7.2.2 Death. If a Participant separates from service to the Company and all
Affiliated Companies because of death, but the commencement of the distribution
is delayed beyond the close of the Plan Year following the Plan Year during
which such separation from service occurs because of the application of Section
6.7.1.3 (regarding the effect of the existence of an Acquisition Loan on the
timing of distributions), then, notwithstanding any other provision of this
Article VI to the contrary:
(i) if (and to the extent that) the Participant’s beneficiary is a person or
entity that is not the Participant’s surviving spouse, distribution with respect
to such Participant shall be made in a single sum as soon as practicable
following the

E - 65

--------------------------------------------------------------------------------



repayment of the Acquisition Loan in full, or, if earlier, by the last day of
the calendar year which contains the fifth anniversary of the Participant’s date
of death; and
(ii) if (and to the extent that) the Participant’s beneficiary is the
Participant’s spouse, distribution with respect to such Participant shall be
paid in the form described in Section 6.5.1, unless, effective January 31, 2007,
the Participant’s beneficiary elects otherwise in accordance with Section 6.5.2,
and shall begin to be paid as soon as practicable following the repayment of the
Acquisition Loan, or, if earlier, the date the Participant would have attained
age 70½.
6.7.3 Other Separation From Service. Except as otherwise provided in
Section 6.7.1, distributions with respect to a Participant who separates from
service to the Company and all Affiliated Companies before his Normal Retirement
Date and not as a result of his Total Disability or death, shall begin as soon
as administratively practicable following the fifth anniversary of such
separation from service, but not later than the close of the sixth Plan Year
beginning after such separation from service, provided that distributions shall
not begin under this Section 6.7.3 if the Participant is reemployed by the
Company or an Affiliated Company before such Participant’s Account has begun to
be distributed in accordance with Section 6.7. Notwithstanding anything in this
Section 6.7.3 to the contrary, effective January 31, 2007, if a Participant who
separates from service to the Company and all Affiliated Companies before his
Normal Retirement Date, and not as a result of his Total Disability or death,
elects to receive his benefit in the form of a single sum payment in accordance
with Section 6.5.2, such distribution may begin as soon as administratively
possible following: (i) such election if such election is made prior to March
15th of the Plan Year in which the Participant elects such distribution; or (ii)
the 90th day after the close of the Plan Year in which the Participant elects

E - 66

--------------------------------------------------------------------------------



such distribution if such election is made on or after March 15th of the Plan
Year in which the Participant elects such distribution; but in any event, not
later than the close of the sixth Plan Year beginning after such separation from
service, provided that distributions shall not begin under this Section 6.7.3 if
the Participant is reemployed by the Company or an Affiliated Company before
such Participant’s Account has begun to be distributed in accordance with
Section 6.7.
6.8 Valuation for Distribution. For the purposes of paying the amounts to be
distributed to a Participant or his beneficiaries under the provisions of this
Article, the value of a Participant’s Account shall be determined in accordance
with Article V as of the Valuation Date immediately preceding the date of
payment and shall be adjusted for any contributions or forfeitures which have
been allocated to the Participant’s Account since that Valuation Date.
6.9 Direct Rollover. Notwithstanding any provision of the Plan, a Distributee
may elect, at the time and in the manner prescribed by the Benefits Committee,
to have any portion of an Eligible Rollover Distribution paid directly to the
Eligible Retirement Plan specified by that Distributee as a Direct Rollover.
6.10 Minimum Required Distributions On or After January 1, 2003. With respect to
distributions under the Plan made on or after January 1, 2003, the Plan will
apply the minimum distribution requirements of Code §401(a)(9) in accordance
with the Treasury regulations under Code §401(a)(9) as described in this Section
6.10. The requirements of this Section 6.10 will take precedence over any
inconsistent provisions of the Plan. Notwithstanding the other provisions of
this Section 6.10, distributions may be made under a designation made before
January 1, 1984, in accordance with section 242(b) of the Tax Equity and
Financial Responsibility Act (TEFRA).

E - 67

--------------------------------------------------------------------------------



6.10.1 Time and Manner of Distribution.
6.10.1.1 Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.
6.10.1.2 Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
(i) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant dies, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.
(ii) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.
(iii) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
(iv) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 6.10.1.2, other than
Section 6.10.1.2(i), will apply as if the surviving spouse were the Participant.

E - 68

--------------------------------------------------------------------------------



For purposes of this Section 6.10.1.2 and Section 6.10.3, unless Section
6.10.1.2(iv) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If Section 6.10.1.2(iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Section 6.10.1.2(i). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Section 6.10.1.2(i)), the date distributions are
considered to begin is the date distributions actually commence.
6.10.1.3 Forms of Distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning date, as of the first distribution calendar
year distributions will be made in accordance with Section 6.10.2 and Section
6.10.3. If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of section 401(a)(9) of the Code and the
Treasury regulations.
6.10.2 Required Minimum Distributions During Participant’s Lifetime.
6.10.2.1 Amount of Required Minimum Distribution for Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:
(i) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in section

E - 69

--------------------------------------------------------------------------------



1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or
(ii) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.
6.10.2.2 Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 6.10.2 beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.
6.10.3 Required Minimum Distributions After Participant’s Death.
6.10.3.1 Death On or After Date Distributions Begin.
6.10.3.1.1 Participant Survived by Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s account balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant’s designated beneficiary, determined as follows:
(i) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

E - 70

--------------------------------------------------------------------------------



(ii) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.
(iii) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
6.10.3.1.2 No Designated Beneficiary. If the Participant dies on or after the
date distributions begin and there is no designated beneficiary as of September
30 of the year after the year of the Participant’s death, the minimum amount
that will be distributed for each distribution calendar year after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
6.10.3.2 Death Before Date Distributions Begin.
6.10.3.2.1 Participant Survived by Designated Beneficiary. If the Participant
dies before the date distributions begin and there is a designated beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by

E - 71

--------------------------------------------------------------------------------



the remaining life expectancy of the Participant’s designated beneficiary,
determined as provided in Section 6.10.3(1).
6.10.3.2.2 No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
6.10.3.2.3 Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin. If the Participant dies before the date distributions
begin, the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 6.10.1.2(i), this Section 6.10.3.2
will apply as if the surviving spouse were the Participant.
6.10.4 Definitions.
a. Designated Beneficiary. The individual who is designated as the beneficiary
under Section 2.3 of the Plan and is the designated beneficiary under Code
Section 401(a)(9) and section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.
b. Distribution calendar year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 6.10.1.2. The required minimum distribution for the

E - 72

--------------------------------------------------------------------------------



Participant’s first distribution calendar year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.
c. Life expectancy. Life expectancy as computed by use of the Single Life Table
in section 1.401(a)(9)-9 of the Treasury regulations.
d. Participant’s account balance. The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.
e. Required Beginning Date. The Required Beginning Date specified in Section
6.7.1.1 of the Plan.

E - 73

--------------------------------------------------------------------------------



ARTICLE VII
DEATH BENEFITS
 
7.1 Beneficiary. Following the death of a married Participant, his entire
Account Balance shall be paid to his surviving spouse unless the Participant has
designated a different beneficiary in the manner prescribed by the Benefits
Committee pursuant to Section 2.3, and (i) the Participant’s Spouse has
consented to that designation in writing, in an instrument that acknowledges the
effect of the designation and that is witnessed by a representative of the
Benefits Committee or by a notary public, or (ii) the Benefits Committee
concludes that such consent cannot be obtained because the Participant has no
Spouse or because the Spouse cannot be located or because such consent is not
required under such circumstances as are prescribed by governmental regulations.
If the Participant is not married on the date of his death, his beneficiary
shall be the person or persons designated by him pursuant to Section 2.3. Any
portion of the Participant’s Account Balances which is undisposed of due to the
failure to designate a beneficiary or to the failure of the designated
beneficiary or Spouse to survive the Participant shall be paid to the
Participant’s estate.
7.2 Form of Payment. Death benefits shall be payable in the form described in
Section 6.5.

E - 74

--------------------------------------------------------------------------------



ARTICLE VIII
MANAGEMENT OF FUNDS
 
8.1 Designation of Trustee. The Trust Investment Committee shall name and
designate a Trustee and shall enter into a Trust Agreement with such Trustee on
behalf of the Participating Companies. The Trust Investment Committee shall have
the power to amend the Trust Agreement, remove any Trustee, and designate a
successor Trustee, as provided in the Trust Agreement. All of the assets of the
Plan shall be held by the Trustee for use in accordance with this Plan in
providing for the benefits hereunder.
8.2 Exclusive Benefit. Prior to the satisfaction of all liabilities under the
Plan in the event of termination of the Plan, no part of the corpus or income of
the Trust shall be used for or diverted to purposes other than for the exclusive
benefit of Participants and their beneficiaries except as expressly provided in
this Plan and in the Trust Agreement.
8.3 No Interest in Trust. No person shall have any interest in or right to any
part of the assets or income of the Trust, except to the extent expressly
provided in this Plan and in the Trust Agreement.
8.4 Trust Investment Committee. The Trust Investment Committee shall be the
named fiduciary with respect to management and control of Plan assets held by
the Trustee and shall have exclusive and sole responsibility for investment
thereof in accordance with the Trust Agreement and the provisions of the Plan.
The Trustee shall have the exclusive and sole responsibility for the custody of
Plan assets held by it in accordance with the Trust Agreement and the provisions
of the Plan, for following the directions of the Trust Investment Committee and
of Participants as required by the Plan and Trust Agreement, and for selecting
short-term investment funds for the investment of cash balances held by the
Trust.

E - 75

--------------------------------------------------------------------------------



ARTICLE IX
ADMINISTRATION
 
9.1  Administrator. The Company shall control and manage the operation of the
Plan and shall be the Plan Administrator.
9.2  Benefits Committee. The Company shall delegate its discretionary authority
and control with respect to Plan administration to the Benefits Committee, which
Benefits Committee shall consist of not less than three persons who will serve
at the pleasure of the Board of Directors. The Benefits Committee members may
be, but need not be, employees of the Company or members of the Trust Investment
Committee. They shall be entitled to reimbursement of expenses but to no
compensation for their service on the Benefits Committee. Any reimbursement of
expenses of the Benefits Committee shall be paid directly by the Company.
9.3  Ministerial Functions. The Benefits Committee shall delegate its
ministerial duties or functions to such person or persons as the Benefits
Committee shall select. Such person or persons shall be responsible for the
general administration of the Plan under the policy guidance of the Benefits
Committee. Such person or persons may be employees of the Company and shall be
compensated for services and expenses by the Company according to its normal
employment policies, without special or additional compensation for service
hereunder.
9.4  Duties and Powers of Benefits Committee. In addition to the duties and
powers described elsewhere hereunder, the Benefits Committee shall have the
following specific duties and powers:
9.4.1 to enact uniform and non-discriminatory rules, regulations, and procedures
necessary or desirable to carry out the provisions of the Plan;

E - 76

--------------------------------------------------------------------------------



9.4.2 to interpret the provisions of the Plan and to resolve questions or
disputes relating to or arising under the Plan;
9.4.3 to establish reasonable procedures to determine the qualified status of
domestic relations orders which relate to the Plan, as provided in section
414(p) of the Code; and
9.4.4 to retain such consultants, accountants, and attorneys as may be deemed
necessary or desirable to render statements, reports, and advice with respect to
the Plan, and to assist the Benefits Committee in complying with all applicable
rules and regulations affecting the Plan. Any consultants, accountants, or
attorneys may be the same as those retained by the Company.
9.5  Functioning of Benefits Committee. The Benefits Committee shall keep
accurate records and minutes of meetings, interpretations, and decisions. The
Benefits Committee shall act by majority vote of its members, and such action
shall be evidenced by written documents.
9.6 Disputes.
9.6.1 In the event that the Benefits Committee denies, in whole or in part, a
claim for benefits by a Participant or his beneficiary, the Benefits Committee
shall furnish notice of the denial to the claimant, setting forth (1) the
specific reasons for the denial, (2) specific reference to the pertinent Plan
provisions on which the denial is based, (3) a description of any additional
information necessary for the claimant to perfect the claim and an explanation
of why such information is necessary, and (4) appropriate information as to the
steps to be taken if the claimant wishes to submit his claim for review. Such
notice shall be forwarded to the claimant within 90 days of the Benefits
Committee’s receipt of the claim; provided, however,

E - 77

--------------------------------------------------------------------------------



that in special circumstances the Benefits Committee may extend the response
period for up to an additional 90 days, provided that the Benefits Committee
notifies the claimant in writing of the extension and specifies the reason or
reasons for the extension.
9.6.2 Within 60 days of receipt of a notice of claim denial, a claimant or his
duly authorized representative may petition the Benefits Committee in writing
for a full and fair review of the denial. The claimant or his duly authorized
representative shall have the opportunity to review pertinent documents and to
submit issues and comments in writing to the Benefits Committee. The Benefits
Committee shall review the denial and shall communicate its decision and the
reasons therefor to the claimant in writing within 60 days of receipt of the
petition; provided, however, that the Benefits Committee may extend the 60-day
response period in special circumstances for up to an additional 60 days.
Written notice of the extension shall be sent to the claimant prior to the
commencement of the extension.
9.7 Indemnification. Each member of the Benefits Committee, the Trust Investment
Committee and any other person who is an Employee or director of the Company or
an Affiliated Company, or any person serving as Trustee, shall be indemnified by
the Company against expenses (other than amounts paid in settlement to which the
Company does not consent) reasonably incurred by him in connection with any
action to which he may be a party by reason of his performance of administrative
functions and duties under the Plan, except in relation to matters as to which
he shall be adjudged in such action to be personally guilty of willful
misconduct in the performance of his duties. The foregoing right to
indemnification shall be in addition to such other rights as the Benefits
Committee member or other person may enjoy as a matter of law or by reason of
insurance coverage of any kind. Rights granted hereunder shall be

E - 78

--------------------------------------------------------------------------------



in addition to and not in lieu of any rights to indemnification to which the
Benefits Committee member or other person may be entitled pursuant to the
by-laws of the Company.
9.8  Expenses. The expenses incident to the operation of the Plan and the Trust
shall be paid or reimbursed from the Trust, unless they are paid directly by the
Company and the Company does not seek reimbursement for such payment.

E - 79

--------------------------------------------------------------------------------



ARTICLE X
AMENDMENT AND TERMINATION
 
10.1 Power of Amendment and Termination. It is the intention of the Company that
this Plan will be permanent. However, the Company reserves the right to amend
the Plan or terminate the Plan at any time by action of the Board of Directors
or its delegate. Except as expressly provided elsewhere in the Plan, prior to
the satisfaction of all liabilities with respect to the benefits provided under
this Plan, no such amendment or termination shall cause any part of the monies
contributed hereunder to revert to the Company or to be diverted to any purpose
other than for the exclusive benefit of Participants and their beneficiaries.
Except as otherwise permitted by law, no amendment shall have the effect of
retroactively depriving Participants of benefits already accrued under the Plan.
In the event of a termination, a partial termination, or a complete
discontinuance of contributions, or in the event that the Company is dissolved,
liquidated, or adjudicated bankrupt, the interests of the affected Participants,
their estates, and their beneficiaries shall be fully vested. Any amendment
shall become effective as of the date designated by the Board of Directors.
10.2 Merger. The Plan shall not be merged with or consolidated with, nor shall
its assets be transferred to, any other qualified retirement plan unless each
Participant would receive a benefit after such merger, consolidation, or
transfer (assuming the surviving or transferee plan then terminated) which is of
equal or greater actuarial value than the benefit he would have received if the
Plan had been terminated on the day before such merger, consolidation, or
transfer. The Plan shall not accept a transfer of any amounts which would cause
the Plan to be a direct or indirect transferee of a plan to which the joint and
survivor annuity and pre-retirement survivor annuity requirements of sections
401(a)(11) and 417 of the Code apply.

E - 80

--------------------------------------------------------------------------------



10.3 Change in Control.
10.2.1 In the event of a Change in Control, as defined in Section 10.2.2, the
interests of the affected Participants, their estates, and their beneficiaries
shall be fully vested.
10.2.2 “Change in Control” shall mean:
10.2.2.1 the acquisition by any person or group acting in concert of beneficial
ownership of forty percent (40%) or more of any class of equity security of
Yardville National Bank (the “Bank”) or Yardville National Bancorp (the Bank’s
“Holding Company”); or
10.2.2.2 the sale of all or substantially all of the assets of the Bank or
Holding Company; or,
10.2.2.3 any merger, consolidation, issuance of securities or purchase of
assets, the result of which would be the occurrence of any event described in
sections 10.2.2.1 or 10.2.2.2.

E - 81

--------------------------------------------------------------------------------



ARTICLE XI
TOP-HEAVY PROVISIONS
 
11.1 General. The following provisions shall apply automatically to the Plan and
shall supersede any contrary provisions for each Plan Year in which the Plan is
a Top-Heavy Plan. It is intended that this Article shall be construed in
accordance with the provisions of section 416 of the Code.
11.2 Definitions. The following definitions shall supplement those set forth in
Article I of the Plan:
11.2.1“Aggregation Group” shall mean:
11.2.1.1 each plan (including a frozen plan or a plan which has been terminated
during the 60-month period ending on the Determination Date) of the Company or
an Affiliated Company in which a Key Employee is a participant,
11.2.1.2 each other plan (including a frozen plan or a plan which has been
terminated during the 60-month period ending on the Determination Date) of the
Company or an Affiliated Company which enables any plan in which a Key Employee
participates to meet the requirements of sections 401(a)(4) and 410 of the Code,
and
11.2.1.3 each other plan (including a frozen plan or a plan which has been
terminated during the 60-month period ending on the Determination Date) of the
Company or an Affiliated Company which is included by the Benefits Committee if
the Aggregation Group, including such a plan, would continue to meet the
requirements of sections 401(a)(4) and 410 of the Code.
11.2.2 “Determination Date” shall mean the last day of the preceding Plan Year
or, in the case of the first Plan Year, the last day of such Plan Year.

E - 82

--------------------------------------------------------------------------------



11.2.3 “Key Employee” shall mean any Employee or former Employee who at any time
during the 60-month period ending on the Determination Date is described below.
Key Employee shall also include the beneficiaries of such persons.
Notwithstanding the foregoing, the number of persons described in Section
11.2.3.2 for the entire 60-month period shall be limited to 10.
11.2.3.1 An officer of the Company or an Affiliated Company having annual
compensation, as defined in section 414(q) of the Code, from the Company and all
Affiliated Companies for a Plan Year during such period greater than fifty
percent (50%) of the amount in effect under section 415(b)(1)(A) of the Code for
such Plan Year.
11.2.3.2 One of the 10 Employees with annual compensation, as defined in section
414(q) of the Code, from the Company and all Affiliated Companies greater than
the amount described in section 415(c)(1)(A) of the Code who own (or are
considered as owning, within the meaning of section 318 of the Code) the largest
interests in the Company or any Affiliated Company, provided that such interest
exceeds one-half percent (0.5%) of the total share ownership of the Company or
Affiliated Company.
11.2.3.3 A five-percent (5%) owner of the Company or any Affiliated Company.
11.2.3.4 A one-percent (1%) owner of the Company or any Affiliated Company who
has annual compensation, as defined in section 414(q) of the Code, from the
Company and all Affiliated Companies which, in the aggregate, is in excess of
$150,000.
The above determinations will be made in accordance with section 416(i) of the
Code. No more than 50 employees (or, if less, the greater of three employees or
ten percent (10%) of the greatest

E - 83

--------------------------------------------------------------------------------



number of employees, including Leased Employees, employed by the Company and all
Affiliated Companies during the 60-month period ending on the Determination
Date) shall be treated as officers, for which purpose employees described in
section 414(q)(8) of the Code shall not be taken into account.
11.2.4 “Key Employee Ratio” shall mean the ratio for any Plan Year, calculated
as of the Determination Date of such Plan Year, determined by comparing the
amount described in Section 11.2.4.1 with the amount described in
Section 11.2.4.2 after deducting from each such amount any portion thereof
described in Section 11.2.4.3.
11.2.4.1 The sum of (i) the present value of all accrued benefits of Key
Employees under all qualified defined benefit plans included in the Aggregation
Group, (ii) the balances in all of the accounts of Key Employees under all
qualified defined contribution plans included in the Aggregation Group, and
(iii) the amounts distributed from all plans in such Aggregation Group to or on
behalf of any Key Employee during the period of five Plan Years ending on the
Determination Date, except benefits paid on account of death in excess of the
accrued benefit or account balances immediately prior to death.
11.2.4.2 The sum of (i) the present value of all accrued benefits of all
participants under all qualified defined benefit plans included in the
Aggregation Group, (ii) the balances in all of the accounts of all participants
under all qualified defined contribution plans included in the Aggregation Group
and (iii) the amounts distributed from all plans in such Aggregation Group to or
on behalf of any participant during the period of five Plan Years ending on the
Determination Date.
11.2.4.3 The sum of (i) all rollover contributions (or fund to fund transfers)
to the Plan by an Employee from a plan sponsored by an employer which is not the

E - 84

--------------------------------------------------------------------------------



Company or an Affiliated Company, (ii) any amount that is included in Sections
11.2.4.1 and 11.2.4.2 for a person who is a Non-Key Employee as to the Plan Year
of reference but who was a Key Employee as to any earlier Plan Year, and (iii)
any amount that is included in Sections 11.2.4.1 and 11.2.4.2 for a person who
had not performed any services for the Company during the five-year period
ending on the Determination Date.
11.2.4.4 The present value of accrued benefits under all qualified defined
benefit plans included in the Aggregation Group shall be determined on the basis
of the 1984 Unisex Mortality Table and an interest rate of seven percent (7%).
11.2.5 “Non-Key Employee” shall mean any person who is an Employee or a former
Employee of the Company or an Affiliated Company in any Plan Year but who is not
a Key Employee as to that Plan Year. Non-Key Employee shall also include the
beneficiaries of such persons.
11.2.6 “Super Top-Heavy Plan” shall mean each plan in an Aggregation Group if,
as of the applicable Determination Date, the Key Employee Ratio in the plan
exceeds ninety percent (90%), determined in accordance with section 416 of the
Code.
11.2.7 “Top-Heavy Plan” shall mean each plan in an Aggregation Group if, as of
the applicable Determination Date, the Key Employee Ratio exceeds sixty percent
(60%), determined in accordance with section 416 of the Code.
11.3 Minimum Contribution for Non-Key Employees.
11.3.1 In each Plan Year in which the Plan is a Top-Heavy Plan, each Participant
who is a Non-Key Employee (except a Participant who is a Non-Key Employee as to
the Plan Year of reference but who was a Key Employee as to any earlier Plan
Year) and who is actively employed by a Participating Company on the last day of
such Plan Year will receive a

E - 85

--------------------------------------------------------------------------------



total minimum allocation of Participating Company contributions (including
forfeitures) under all plans described in Section 11.2.1.1 and 11.2.1.2 of not
less than three percent (3%) of the Participant’s annual compensation, as
defined in Treas. Reg. §1.415-2(d). Salary reduction contributions to such plans
made on behalf of a Participant shall not be deemed to be Participating Company
contributions for the purpose of this Section 11.3.1.
11.3.2 The percentage set forth in Section 11.3.1 shall be reduced to the
percentage at which contributions, including forfeitures, are made (or are
required to be made) for a Plan Year for the Key Employee for whom such
percentage is the highest for that Plan Year. This percentage shall be
determined for each Key Employee by dividing the contribution for such Key
Employee (including salary reduction contributions to such plans made on behalf
of such Key Employee) by his compensation, as defined in Treas. Reg.
§1.415-2(d), for the Plan Year. All defined contribution plans required to be
included in an Aggregation Group shall be treated as one plan for the purpose of
this Section; however, this Section shall not apply to any plan which is
required to be included in an Aggregation Group if such plan enables a defined
benefit plan in the group to meet the requirements of section 401(a)(4) or
section 410 of the Code.
11.3.3 If a Non-Key Employee described in Section 11.3.1 participates in both a
defined benefit plan and a defined contribution plan described in Section
11.2.1.1 and 11.2.1.2, the Company is not required to provide such Employee with
both the minimum benefit under the defined benefit plan and the minimum
contribution. In such event, the Non-Key Employee shall receive the minimum
benefit provided under the defined benefit Top-Heavy Plan.

E - 86

--------------------------------------------------------------------------------



11.4 Change in Vesting Schedule. Each Participant who has an Hour of Service in
any Plan Year beginning on or after the first day of the first Plan Year for
which the Plan is a Top-Heavy Plan, shall have a 100 percent nonforfeitable
interest in his Account after completing three years of Credited Service.
11.5 Social Security. The Plan, for each Plan Year in which it is a Top-Heavy
Plan, must meet the requirements of this Article without regard to any Social
Security or similar contributions or benefits.
11.6 Adjustment to Maximum Allocation Limitation. The following rules shall
apply only with respect to Plan Years beginning before January 1, 2000:
11.6.1 For each Plan Year in which the Plan is (1) a Super Top-Heavy Plan or (2)
a Top-Heavy Plan and the Board of Directors does not make the election described
in Section 11.6.2 and for which a similar election has not been made as to
another plan in the Aggregation Group, the 1.25 factor in the defined benefit
and defined contribution fractions described in sections 415(e)(2) and (e)(3) of
the Code shall be reduced to 1.0. The adjustment described in this Section
11.6.1 shall not apply to any Participant during any period in which the
Participant earns no additional accrued benefit under any defined benefit plan
and has no employer contributions, forfeitures, or voluntary contributions
allocated to his accounts under any defined contribution plan.
11.6.2  If, in any Plan Year beginning prior to January 1, 2000 in which the
Plan is a Top-Heavy Plan but not a Super Top-Heavy Plan, the Aggregation Group
described in Section 11.2.1.1 and 11.2.1.2 also includes a defined benefit plan,
the Board of Directors may elect to use a factor of 1.25 in computing the
denominator of the defined benefit and defined contribution fractions described
in sections 415(e)(2) and (e)(3) of the Code. In the event of

E - 87

--------------------------------------------------------------------------------



such an election, the minimum Company contribution described in Section 11.3.1
for each Non-Key Employee who is not covered under a defined benefit plan shall
be increased to four percent (4%), and the minimum Company contribution
described in Section 11.3.3 for each Non-Key Employee who is covered under a
defined benefit plan shall be increased to three percent (3%).
11.7 Modification of Top-Heavy Rules.
11.7.1  Effective date. This Section 11.7 shall apply for purposes of
determining whether the Plan is a top-heavy plan under section 416(g) of the
Code for Plan Years beginning on and after January 1, 2002, and whether the Plan
satisfies the minimum benefits requirements of section 416(c) of the Code for
such years. This Section 11.7 amends Sections 11.2 and 11.3 of the Plan.
11.7.2  Determination of top-heavy status.
11.7.2.1 Key employee. Key employee means any employee or former employee
(including any deceased employee) who at any time during the Plan Year that
includes the Determination Date was an officer of the Employer having annual
compensation greater than $130,000 (as adjusted under section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5-percent owner of the
employer, or a 1-percent owner of the employer having annual compensation of
more than $150,000. For this purpose, annual compensation means compensation
within the meaning of section 415(c)(3) of the Code. The determination of who is
a Key Employee will be made in accordance with section 416(i)(1) of the Code and
the applicable regulations and other guidance of general applicability issued
thereunder.

E - 88

--------------------------------------------------------------------------------



11.7.2.2 Determination of present values and amounts. This Section 11.7 (b)(ii)
shall apply for purposes of determining the present values of accrued benefits
and the amounts of Account Balances of Employees as of the Determination Date.
11.7.2.2.1 Distributions during year ending on the Determination Date. The
present values of accrued benefits and the amounts of Account Balances of an
Employee as of the Determination Date shall be increased by the distributions
made with respect to the Employee under the Plan and any plan aggregated with
the Plan under section 416(g)(2) of the Code during the 1-year period ending on
the Determination Date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting “5-year period”
for “1- year period.”
11.7.2.2.2 Employees not performing services during year ending on the
Determination Date. The accrued benefits and accounts of any individual who has
not performed services for the Employer during the 1-year period ending on the
Determination Date shall not be taken into account.

E - 89

--------------------------------------------------------------------------------



ARTICLE XII
RIGHTS OF ALTERNATE PAYEES
 
12.1  General. Except as otherwise provided in this Article, an Alternate Payee
shall have no rights to a Participant’s benefit and shall have no rights under
this Plan other than those rights specifically granted to the Alternate Payee
pursuant to a Qualified Domestic Relations Order. Notwithstanding the foregoing,
an Alternate Payee shall have the right to appeal the denial of a claim for any
benefits awarded to the Alternate Payee pursuant to a Qualified Domestic
Relations Order, as provided in Section 9.6. Any interest of an Alternate Payee
in the Account of a Participant, other than an interest payable solely upon the
Participant’s death pursuant to a Qualified Domestic Relations Order that
provides that the Alternate Payee shall be treated as the Participant’s
surviving spouse, shall be separately accounted for by the Trustee in the name
and for the benefit of the Alternate Payee.
12.2  Death Benefits. Unless a Qualified Domestic Relations Order provides
otherwise, an Alternate Payee shall have the right to designate a beneficiary,
in the same manner as provided in Section 7.1 with respect to a Participant
(except that no spousal consent shall be required), who shall receive benefits
payable to the Alternate Payee which have not been distributed at the time of
the Alternate Payee’s death. If the Alternate Payee does not designate a
beneficiary, or if the beneficiary predeceases the Alternate Payee, benefits
payable to the Alternate Payee which have not been distributed at the time of
the Alternate Payee’s death shall be paid to the Alternate Payee’s estate.

E - 90

--------------------------------------------------------------------------------



ARTICLE XIII
GENERAL PROVISIONS
 
13.1 Source of Benefits. The provisions of the Plan shall not create any
obligation or liability of the Company to pay any benefit under the Plan beyond
the funds of the Plan available for such payment.
13.2 Alienation of Benefits. Except with respect to qualified domestic relations
orders pursuant to Code section 414(p), or an amount necessary to satisfy a
federal tax levy made pursuant to Code section 6331, payments from and benefits
under the Plan are neither alienable nor assignable, and are not subject to
attachment by creditors of or through legal processes against any Participant or
his beneficiary.
13.3 Facility of Payment. If the Administrator deems any person incapable of
receiving benefits to which he is entitled by reason of minority, illness,
infirmity, or other incapacity, it may direct that payment be made directly for
the benefit of such person or to any person selected by the Plan Administrator
to disburse it, whose receipt shall be a complete acquittance therefor. Such
payments shall, to the extent thereof, discharge all liability of the
Administrator, the Company and the party making the payment.
13.4 Interest and Dividends on Distributions. The amount of the distribution
shall be determined as of the date provided in Article VI, without adjustment
for earnings, gains, or losses between such date and the date of actual payment.
13.5 Applicable Law. Except as provided by federal law, the Plan shall be
governed by and construed in accordance with the laws of the State of New
Jersey.

E - 91

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Yardville National Bank, based on action by its Board of
Directors, has executed this Plan the 24th day of January, 2007.

 
YARDVILLE NATIONAL BANK
       
By:
/s/Daniel J. O’Donnell
   
Daniel J. O’Donnell
 
Title:
Secretary



 



E - 92

--------------------------------------------------------------------------------



Schedule A to The
Yardville National Bank Employee Stock Ownership Plan
 
Participating Companies


The following companies have been designated by the Board of Directors of
Yardville National Bank as Participating Companies in the Yardville National
Bank Employee Stock Ownership Plan (the “Plan”), and have adopted the Plan for
the benefit of their eligible employees, effective as of the Effective Date of
the Plan:
 
1. Yardville National Bank









E - 93

--------------------------------------------------------------------------------



Schedule B to The
Yardville National Bank Employee Stock Ownership Plan
 
Trust Investment Committee Charter
 
1. Background. Eligible employees of Yardville National Bank (the “Company”) and
certain of its affiliates participate in the Yardville National Bank Employee
Stock Ownership Plan (the “Plan”). The Plan is subject to the special provisions
of the Internal Revenue Code, as amended (the “Code”) that apply to plans that
are designed primarily to invest in employer securities, and to the fiduciary
provisions of Part 4 of Title I of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). The Company’s Board of Directors (the “Board”)
has created the Trust Investment Committee (“TIC”) to perform certain investment
functions, as enumerated below, with respect to the Plan.
 
2. Membership. The Board shall appoint the membership of TIC. Unless otherwise
determined pursuant to a Board resolution, TIC shall consist of not less than
three voting members, including a Chairman, who shall also be appointed by the
Board. Members may, but need not be employees of the Company or an affiliate.
Members who are employees of the Company or an affiliate shall not be separately
compensated for their service to TIC. Other members shall be compensated by the
Company as separately agreed to between the Company and such member. Members
shall be reimbursed for reasonable out-of-pocket expenses in accordance with the
Company’s regular reimbursement policies. Members shall serve on TIC at the
pleasure of the Board, and may be removed by the Board at any time, with or
without cause. The Chairman, at his discretion, may invite one or more employees
of the Company or an affiliate who are not voting members to attend meetings of
TIC as non-voting members of TIC.
 
3. Meetings.
 
3.1 Membership Meetings. TIC shall hold regular meetings of its membership, at
least annually, to review the business of the committee and prepare regular
reports for the Board. Special meetings shall be held as the Chairman may deem
appropriate.
 
3.2 Reports to the Board. The Chairman of TIC shall prepare and deliver an
annual written report to the Board, or such committee of the Board as the Board
may designate. Such report shall summarize the business of TIC for the preceding
year, evaluate the performance of the trustee of the trust established under the
Plan and the Plan’s independent valuation advisor for employer securities held
by the Plan, and the anticipated short-, medium- and long-term cash needs of the
Plan for debt amortization and repurchase of employer securities from eligible
employees who separate from service with a nonforfeitable interest in their Plan
Accounts. The Chairman of TIC shall make such additional reports and request
additional Board or Board committee consideration at such time or times as the
Chairman shall deem necessary or appropriate.
 

E - 94

--------------------------------------------------------------------------------



3.3 Valuation Advisors. TIC or its members shall conduct such meetings with
current or prospective independent valuation advisors, and other consultants and
advisors as it may deem appropriate.
 
4. Jurisdiction. TIC shall have the following responsibilities under the Plan
and related trust:
 
4.1 The appointment, retention and termination of an independent valuation
advisor to provide valuation reports with respect to employer securities held by
the trust;
 
4.2 The appointment, retention and termination of the trustee;
 
4.3 To vote employer securities held by the trust, except to the extent
otherwise provided in the Plan and trust;
 
4.4 To decide whether to tender or exchange employer securities held by the
trust;
 
4.5 To direct the trustee of the trust to purchase employer securities from the
Company and shareholders, to determine the price at which such purchase shall be
closed based on the advice of an independent valuation advisor, and, in
connection with each such purchase, to approve the terms and conditions under
which the trust will finance acquisitions of employer securities; and
 
4.6 To take all other actions and make all other decisions assigned to it under
the Plan and trust.
 
6. Amendment. The Board shall have the authority to amend this Charter.
 
Adopted this 27th day of January, 1999.
 
[Corporate Seal]
Yardville National Bank
       
ATTEST:
/s/Stephen F. Carman
By:
/s/Patrick M. Ryan
 
Stephen F. Carman
 
Patrick M. Ryan
   
Title:
Chief Executive Officer


